                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


TRAVIS DICKERSON,

       Plaintiff,

     v.                                                    Case No. 19-CV-177

ALLISON GERSY AND
DILLON BEVERLY,

      Defendants.


                     DECISION AND ORDER ON DEFENDANTS’
                        MOTION FOR RECONSIDERATION


       Travis Dickerson, a prisoner representing himself, alleges that the defendants, who

are his parole officer and her supervisor, vindictively refused to allow his friend to visit him

at the Milwaukee Secure Detention Facility (MSDF). On November 25, 2019, I denied the

defendants’ motion for summary judgment for failure to exhaust administrative remedies

because it was not clear whether Dickerson had an available administrative remedy under

the Inmate Complaint Review System (ICRS). (Docket # 30.) The defendants have filed a

motion for reconsideration in which they argue that I should reconsider my decision and

dismiss Dickerson’s case. (Docket # 31.) For the reasons explained below, I will grant the

defendants’ motion and dismiss this case without prejudice for failure to exhaust

administrative remedies.

                                      BACKGROUND

       In the complaint, Dickerson alleges that on October 17, 2018, he gave his parole

officer, defendant Allison Gersy, a visiting list so his family members could get approved to
visit him. On December 4, 2018, defendant Gersy allegedly denied Dickerson’s request to

have his friend, Hattie A. Smith, on his visiting list. He states that he and Smith do not have

a case together and that Smith is not “on any type of probation or parole supervision for her

to get denied from [his] visiting list.” (Docket # 1 at 2.) Dickerson alleges that Hattie Smith

contacted defendant Gersy’s supervisor, defendant Dillon Beverly, about why her visitation

rights were denied, and Dillon Beverly told her that she would ask Gersy about it. Hattie

Smith allegedly called the Department of Community Corrections and spoke with the

defendants. Dickerson alleges that defendant Gersy sent him a copy of his visiting list and it

stated “victimization” as a reason for denying Hattie Smith from the visiting list. Dickerson

states that defendant Gersy is “clearly being vindictive & showing signs of retaliation”

because he was allowed to proceed on a Fourth Amendment claim against her in another

case. (Docket # 1 at 3.) Dickerson also states that defendant Dillon Beverly retaliated

against him because, as Gersy’s supervisor, Dillon Beverly could have reversed Gersy’s

decision.

       On November 25, 2019, I denied the defendants’ motion for summary judgment for

failure to exhaust administrative remedies. (Docket # 30.) I found that, while it is

undisputed that Dickerson did not file any offender complaints about Hattie Smith not

being added to his visiting list and Dickerson did not allege that anything prevented him

from exhausting administrative remedies, it was unclear whether Dickerson needed to file

an inmate complaint at MSDF regarding the conduct of his parole officer, who presumably

did not work there, because while the defendants’ actions may have had an impact on

Dickerson’s living conditions at MSDF if Gersy had the final say on Dickerson’s visitation

list at MSDF, this was not clear. (Docket # 30 at 4.) I also questioned whether Dickerson

                                               2
needed to exhaust administrative remedies because, under Wis. Admin. Code § DOC

310.06(3), if their actions constituted “parole commission decisions” then Dickerson could

not use the ICRS to challenge them. (Docket # 30 at 4.) Based on these factors, I concluded

that the defendants had not demonstrated that Dickerson had an available administrative

remedy under the ICRS. (Docket # 30 at 5.)

                                STANDARD OF REVIEW

       Motions to reconsider denials of summary judgment are governed by Rule 54(b),

which provides that non-final orders “may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ.

P. 54(b); Galvan v. Norberg, 678 F.3d 581, 587 n.3 (7th Cir. 2012) (stating “Rule 54(b)

governs non-final orders and permits revision at any time prior to the entry of final

judgment, thereby bestowing sweeping authority upon the district court to reconsider a

[summary judgment motion]”). Motions to reconsider (or more formally, to revise) an order

under Rule 54(b) are judged by largely the same standards as motions to alter or amend a

judgment under Rule 59(e): to correct manifest errors of law or fact or to present newly

discovered evidence. Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir.

1987) (quoting Keene Corp. v. Int’l Fid. Ins. Co., 561 F. Supp. 656, 665-66 (N.D. Ill. 1982),

aff’d, 736 F.2d 388 (7th Cir. 1984) (citation and footnote omitted)), amended by, 835 F.2d

710 (7th Cir. 1987). Compare Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996)

(providing nearly identical standard for motion under Rule 59(e)).

                                       DISCUSSION

       The defendants move for reconsideration on the ground that that I erroneously

concluded that the ICRS did not provide an available remedy to Dickerson. (Docket # 31 at

                                              3
3.) The defendants assert that while the Warden of the institution would have determined

who was on Dickerson’s visiting list, Wis. Admin. Code § DOC 309.08(4), Dickerson

alleged in his complaint and in his Proposed Findings of Fact in support of his own motion

for summary judgment that the defendants played a role in determining who was on his

visiting list. (Docket # 31 at 3-4.) The defendants contend that whether Dickerson was

correct or not as to the role the defendants played in his visitation list, Dickerson had an

available administrative remedy via the ICRS. (Id. at 4.) They argue that under Wis. Admin.

Code § DOC 309.08(6) Dickerson could have appealed the visitation denial first to the

warden and then he could have filed an inmate complaint about it. (Docket # 31 at 4.) The

defendants also note that the visitation issue was “well within the jurisdiction of the inmate

complaint system[,]” given that inmate complaints can ultimately be appealed to the

secretary of the Department of Corrections (DOC), who oversees the DOC’s Division of

Community Corrections which is the division that employs the defendants. (Id. at 4-5.)

          Next, the defendants clarify that the visitation decision by Gersy or Dillon was not a

“parole commission decision” and, therefore, was not exempt from ICRS review under

Wis. Admin. Code § DOC 310.06(3). (Docket # 31 at 5.) The Wisconsin Parole

Commission is the final authority for granting discretionary parole or early release from

prison for crimes committed before December 31, 1999. (Id.) 1 Its general duties, which are

laid out in Wis. Stat. § 304.01(2), do not include involvement in visiting decisions at prisons.

(Docket # 31 at 5.)

          In response to the defendants’ motion for reconsideration, Dickerson filed a

declaration in which he requests that I order the defendants to file a response to his motion

1
    See http://doc.wi.gov/Pages/AboutDOC/ParoleCommission.aspx. (last visited Jan. 7, 2020).
                                                     4
for summary judgment on the merits and that I enter default if the defendants fail to timely

respond. 2 (Docket # 32 at 1.) Dickerson does not address the substance of the defendants’

motion for reconsideration.

        In denying the defendants’ motion for summary judgment on exhaustion grounds, I

determined that it was not clear whether Dickerson had an available administrative remedy

against the defendants under the ICRS given their positions outside of MSDF. However,

Wis. Admin. Code § DOC 310.06(3) states as follows: “If the warden disapproves a

proposed visitor … the warden shall inform the visitor of the reasons for the action in

writing. The proposed visitor may appeal this decision in writing to the warden. An inmate

may appeal this decision through the inmate complaint review system.” Wis. Admin. Code

§ DOC 310.06(3). Accordingly, the defendants are correct that ICRS does provide an

available administrative remedy to Dickerson. As such, Dickerson was required to exhaust

the visitation denial as the prison rules required before bringing a claim against the

defendants based on their alleged failure to include his friend on his visitation list . See Pozo

v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). In other words, when Hattie Smith was

not allowed to visit Dickerson at MSDF, she could have appealed the visitation denial to

the Warden under Wis. Admin. Code § DOC 309.08(6). Importantly then, Dickerson could

have appealed this decision through the ICRS. (Id.) It is undisputed that Dickerson did not

file any offender complaint about Hattie Smith not being added to his visiting list. I will

therefore grant the defendants’ motion for reconsideration and dismiss this case without


2
  Dickerson filed his motion for summary judgment on May 8, 2019. (Docket # 10.) In the order denying the
defendants’ motion for summary judgment on exhaustion grounds, I ordered the defendants to file a response
to Dickerson’s motion, and to file their own summary judgment motion, by January 3, 2020. (Docket # 30 at
5.) The defendants’ motion for reconsideration includes a request to stay the January 3, 2020 dispositive
motions deadlines. (Docket # 31 at 6.) I will grant this request.
                                                    5
prejudice for failure to exhaust administrative remedies. See Ford v. Johnson, 362 F.3d 395,

401 (7th Cir. 2004).

                                         ORDER

       NOW, THEREFORE, IT IS ORDERED that the defendants’ motion for

reconsideration (Docket # 31) is GRANTED.

       IT IS FURTHER ORDERED that the court’s order denying the defendants’ motion

for summary judgment on exhaustion grounds (Docket # 30) is VACATED.

       IT IS FURTHER ORDERED that the defendants’ motion for summary judgment

(Docket # 19) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff’s motion for summary judgment

(Docket # 10) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment dismissing this

case without prejudice.

       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. This court may extend this deadline if a party timely requests an extension

and shows good cause or excusable neglect for not being able to meet the 30-day deadline.

See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under

Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil Procedure

59(e) must be filed within 28 days of the entry of judgment. The court cannot extend this
                                             6
deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under Federal Rule of

Civil Procedure 60(b) must be filed within a reasonable time, generally no more than one

year after the entry of the judgment. The court cannot extend this deadline. See Federal

Rule of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if any,

further action is appropriate in a case.

       Dated at Milwaukee, Wisconsin this 13th day of January, 2020.


                                                  BY THE COURT:

                                                  s/Nancy Joseph ____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                              7
